Honorable Robert S. Calve&            ,OpinionNo. C- 350
Comptroller of Public Accounts
Capitol Station                       Re: Whether devise and
Austin, Texas                             bequest to Bishop
                                          Garriga is exempt   ~’:\
                                          from inheritance
                                          taxes by virtue OP.   ,,‘:
                                          an irrevocable com-
                                          mitment to use
Dear Mr. Calvertt                         within this State.
     We quote the’following excerpt from your letter request-
ing the opinion of this office on the above captioned
question.
          ‘Ue desire the opinion of your office with
     respect to the proper exemption applicable to a
     bequest under the Second Paragraph of the last
     will and testament of Frank J. .Onzon,who died
     a resident of Nueces County on August 4, 1964.
          *The Second Paragraph of t!hedecedent’s
     will reads as follows:
              ‘1 will, bequeath and devise to
         my beloved sister, Katherine H. Onzon
         generally known as Katie M. Gnzon for
         her natural life time my homestead at
         508 Waco St. In Corpus Chrlatl, Texas,                  *.
                                                                 .,.
                                                                  ;
         better described being lot Thirteen   in
         Block Thirty-two (32) on the Bluff
         portion of Corpus Christi in Nueces:
         County, together with all of my other
         property real, persnnal and mixed of
         which I shall die seized and possessed,
         And upon her death said homestead shall                .’
         pass to and vest In our very good
         cousin, Patrick J. Dunne, who has
         taken such great interest in us both.
         And all other of said property she m8y
         leave to and for Bishop M. S. Garriga.’



                             -1702-
HonOr8ble Robert Si Calvert, ~Page2    : OpinIonNo.   (C-358)


         "Bishop Garriga ,hasmade an irrevocable com-
    mitment to use said bequest exclusively within the
    State of Texas in order to be exempt from the ln-
    heritance tax as~provided in Article 14.06, Chapter
    lb,,Title 122A, Taxation General. flernonls Civil
    Statuteg7."
     You have furnished us with a copy of the commitment,
which is in the form of an affidavit; adw e,xecutedand
sworn to, in which af.fiantsays that "he hereby, In writing,
states th8t.the gift, devise or bequest In said Will is
irrevocably committed for use exclusively within the State
of Texas or within the other geographical areas permitted
by such Statute so that such gift, devise or bequest is
exempt from~Inheritance taxes Underthe laws of the State
of Texas."
     Article 14.06   provides, in part, 8s follows:
             : "If ,passlng,toorfor the use of
          the united States, to or for the use
          of any other person or religious,
          educational or charitable,organization
          or institution, or to any other person;
          tiorporationor,asso~i8tlon not included
          In any of the classes mentl0ne.dIn ,the
          preceding portions of the original.Act
          known 8s Chapter 29 of the General Laws
          of the Second Called Session of the
          ;;;;y;;ighth Legislature, the tax
                  :
               on any value in excess of $ 500 and
          F%   exceeding $10,000
                            . .~.
Thereafter, the tax percentage:increases in stated Value
brackets up to 20% on any value In excess of one million
dollars.
     The pertinent exemption provisions read as follows:
               'Provided, however, that this
          Article Shall not apply on property
          passing to or for the use of the
          United States, or to or for the use
          of'any religious, educational or


                              -1703-
      Honorable Robert 5. Calvert, Page 3      Opinion No. (C- 36)   .


                charitable organization, incorporated,
                unincorporated or in the form of a
                trust, when such bequest, devise or
                gift 1s to be used within this State.
                The exemption from tax under the pre-
                ceding provisions of this Article
                shall, without limiting Its appl%- ;'
                Cation under other appropriate circum-
                stance8, apply to all or so much of
                any bequest, devise or gift to or for
                the use of the United States, or a
                religious, educational or charitable
                organieatlon, which is, in writing
                ana prior to the payment of the tax,
                Irrevocably committed for use ex-
                clusively within the State of Texas
                or transferred to a religious,
                educational or charitable organi-
                zation for use exclusively within
                this State.
                    “Provided, further, that If the
               PtiOperty80 passing is to or for the
               use of a religious, educational, or
               charitable organization which con-
               ducts Its operations on a regional             .
               basis, one such region of which in-
               cludes the State of Texas, or any
               part thereof, then a bequest, devise
               or gift to be used within such region
               shall be deemed to be used within this
               State. For purpose of this paragraph
               a region shall comprise not more than
               five COntiguOuS states,     either in whole
               or in part, one of which is the State
,,”
               of Texas. For purpoaee of this para-
               graph, 8 religious, educational; or
               charitable organization,shall include,
               but not be limited to, a youth program
               of physical fitness,    character  aevelop-
               ment, and citizenship training or like
               program,:
            The last Raragraph of'Artlcle 14.06 provides an
      exemption for property paaaing to or for the use of any
      religious, educational or charitable organieatlon, incorporated,
      unincorporated  or in the form of 8 trust, . *" under stated
      conditions which could not be applicable to the facts pre-
      sented by the question under consideration.

                                   -1704-
Honorable Robert S. Calvert, Page 4        Opinion No. (C-358)



                                                  . 14.06 are
       The charitable exemptions provided in Article
expressly limited to property passing to or ror tne use of
any religious, eduC8tlonal or charitable organization; The
devise and bequest in question passed, at the death of the
decedent, to an Individual, the Bishop. You are therefore
8aViSea   that he cannot obtain exemption by committing the
property to use within this State and that the proper            .*
exemption to be allowed him is that provided for “any other
person” under Article 14.06,   toe., $500.                       ::,
                                                                 i:,

                     SUWMARY
                  A devise and bequest to a Bishop,
             in his Individual capacity, who makes
             an irrevocable commitment to use it
             within this State is not exempt from
             inheritance taxes but is subject to
             tax under Article 14.06, Vernon’s
             Civil Statutea.
                                    Yours very truly,
                                    WAGGONER CARR
                                    Attorney General of Texas




MMcGP:dl
APPROVBD:
OPINION COMMITTEE
W. V. Geppert, Chairman
J. H. Broadhurst
Ivan Williams
Ralph Rash
Charles Swarmer
APPROVED FOR THE ATTORNEY GENERAL
W    Stanton Stone




                           -1705-